

Exhibit 10.01
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
This SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered as of September 20, 2017, by and among the various entities listed on
the signature pages hereto as an Original Originator (the “Original Originators”
and each, an “Original Originator”), NUSTAR ENERGY L.P., as initial Servicer (as
defined below) (“NuStar Energy”), NUSTAR FINANCE LLC, a Delaware limited
liability company (the “Buyer”), NUSTAR PERMIAN TRANSPORTATION AND STORAGE, LLC,
a Delaware limited liability company (“Permian Transportation”), NUSTAR PERMIAN
FIELD SERVICES, LLC a Delaware limited liability company (“Permian Field
Services”), NUSTAR PERMIAN CRUDE LOGISTICS, LLC, a Delaware limited liability
company (“Crude Logistics”), NUSTAR PERMIAN CRUDE STORAGE, LLC, a Delaware
limited liability company (“Crude Storage”) and NUSTAR PERMIAN CC STORAGE, LLC,
a Delaware limited liability company (“Permian CC Storage” and together with
Permian Transportation, Permian Field Services, Crude Logistics and Crude
Storage, the “Additional Originators” and together with the Original
Originators, the “Originators”).
RECITALS
WHEREAS, the Original Originators, NuStar Energy and the Borrower, as “Buyer”,
entered into that certain Purchase and Sale Agreement, dated as of June 15, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Purchase and Sale Agreement”) for the purchase and sale of
certain receivables and the related rights;
WHEREAS, the Additional Originators desire to join the Purchase and Sale
Agreement as Originators thereunder on the date hereof; and
WHEREAS, the parties agree as follows.
AMENDMENT
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
1. Amendment.
(a)    Section 6.1(o) of the Purchase and Sale Agreement is hereby amended in
its entirety to read as follows:
Mergers, Acquisitions, Sales, etc. No Originator shall (i) be a party to any
merger, consolidation or other restructuring, except a merger, consolidation or
other restructuring where the Buyer, the Administrative Agent and each Group
Agent have each (A) received 30 days’ (or, with respect to any merger,
consolidation or other restructuring between existing Originators in which an
existing Originator is the surviving entity, 10 days’) prior notice thereof, (B)
consented in writing thereto (such





--------------------------------------------------------------------------------




consent not to be unreasonably withheld, conditioned or delayed), (C) received
executed copies of all documents, certificates and opinions (including, without
limitation, opinions relating to bankruptcy and UCC matters) as the Buyer or the
Administrative Agent shall reasonably request and (D) been satisfied that all
other action to perfect and protect the interests of the Buyer and the
Administrative Agent, on behalf of the Lenders, in and to the Receivables to be
sold by it hereunder and other Related Rights, as reasonably requested by the
Buyer or the Administrative Agent shall have been taken by, and at the expense
of, such Originator (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3) or (ii) directly or
indirectly sell, transfer, assign, convey or lease (A) whether in one or a
series of transactions, all or substantially all of its assets or (B) any
Receivables or any interest therein (other than pursuant to this Agreement).


(b)    Schedule I of the Purchase and Sale Agreement is hereby replaced in its
entirety with the schedule attached hereto as Schedule I.
(c)    Schedule II of the Purchase and Sale Agreement is hereby replaced in its
entirety with the schedule attached hereto as Schedule II.
(d)    Schedule III of the Purchase and Sale Agreement is hereby replaced in its
entirety with the schedule attached hereto as Schedule III.
(e)    Schedule V of the Purchase and Sale Agreement is hereby replaced in its
entirety with the schedule attached hereto as Schedule V.
2.     Joinder. Each of the Additional Originators hereby agrees that it shall
be bound by all of the terms, conditions and provisions of, and shall be deemed
to be a party to (as if it were an original signatory to), the Purchase and Sale
Agreement and each of the other relevant Transaction Documents. From and after
the later of the date hereof and the date that each of the Additional
Originators has complied with all of the requirements of Section 4.3 of the
Purchase and Sale Agreement, each of the Additional Originators shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. Each of the Additional Originators hereby acknowledges
that it has received copies of the Purchase and Sale Agreement and the other
Transaction Documents and that each of the Administrative Agent and each Group
Agent hereby acknowledges that this Amendment shall be deemed to satisfy the
requirements of Section 4.3(b) of the Purchase and Sale Agreement.
3.     Definitions. Unless otherwise indicated herein, capitalized terms used
and not otherwise defined in this Amendment or the Purchase and Sale Agreement
are defined in Article I of the Receivables Financing Agreement, dated as of
June 15, 2015 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”), among the
Buyer, as borrower, NuStar Energy, as initial Servicer (in such capacity, the
“Servicer”), the Persons from time to time party thereto as Lenders and as Group
Agents, and PNC Bank, National Association, as Administrative Agent.


2

--------------------------------------------------------------------------------




4.     Representations and Warranties. Each of the Originators hereby represents
and warrants as of the date hereof as follows:
(a)    Representations and Warranties. The representations and warranties made
by it in the Purchase and Sale Agreement and each of the other Transaction
Documents to which it is a party are true and correct in all material respects
as of the date hereof unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date.
(b)    Enforceability. The execution and delivery by it of this Amendment, and
the performance of its obligations under this Amendment, the Purchase and Sale
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are within its organizational powers and have been duly authorized by
all necessary action on its part, and this Amendment, the Purchase and Sale
Agreement (as amended hereby) and the other Transaction Documents to which it is
a party are (assuming due authorization and execution by the other parties
thereto) its valid and legally binding obligations, enforceable in accordance
with its terms, except (x) the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws from
time to time in effect relating to creditors’ rights, and (y) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in law or equity.
(c)    No Event of Default. No Event of Default or Unmatured Event of Default
has occurred and is continuing, or would occur as a result of this Amendment or
the transactions contemplated hereby.
5.     Entire Agreement. Except as otherwise amended hereby, all of the other
terms and provisions of the Purchase and Sale Agreement are and shall remain in
full force and effect and the Purchase and Sale Agreement, as amended and
supplemented by this Amendment, is hereby ratified and confirmed by the parties
hereto. After this Amendment becomes effective, all references in the Purchase
and Sale Agreement (or in any other Transaction Document) to “Purchase and Sale
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Purchase and Sale Agreement shall be deemed to be references to
the Purchase and Sale Agreement as amended by this Amendment. This Amendment
contains the entire understanding of the parties with respect to the provisions
of the Purchase and Sale Agreement amended and supplemented hereby and may not
be modified except in writing signed by all parties. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Purchase and Sale Agreement other than as set forth herein.
6.     Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of duly executed counterparts of
this Amendment (whether by facsimile or otherwise) executed by each of the
parties hereto.
7.     Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING


3

--------------------------------------------------------------------------------




SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
8.     Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Purchase and Sale Agreement or any provision hereof or thereof.
9.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Originator and the Buyer, and their respective successors
and permitted assigns.
10.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
 


[Signature Pages Follow]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
NUSTAR FINANCE LLC,
as Buyer
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer



NUSTAR ENERGY L.P.,
as Initial Servicer
 
 
 
 
By:
Riverwalk Logistics, L.P., its general partner
 
 
 
 
 
By:
NuStar GP, LLC, its general partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





NUSTAR LOGISTICS, L.P.,
as an Original Originator
 
 
 
 
By:
NuStar GP, Inc., its general partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer









S-1
Second Amendment to
Purchase and Sale Agreement



--------------------------------------------------------------------------------






NUSTAR ENERGY SERVICES, INC.,
as an Original Originator
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





NUSTAR PIPELINE OPERATING
PARTNERSHIP L.P.,
as an Original Originator
 
 
 
 
By:
NuStar Pipeline Company, LLC, its general
partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





NUSTAR SUPPLY & TRADING LLC,
as an Original Originator
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer







S-2
Second Amendment to
Purchase and Sale Agreement



--------------------------------------------------------------------------------






NUSTAR PERMIAN TRANSPORTATION AND STORAGE, LLC,
as an Additional Originator
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





NUSTAR PERMIAN FIELD SERVICES, LLC,
as an Additional Originator
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





NUSTAR PERMIAN CRUDE LOGISTICS, LLC,
as an Additional Originator
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





NUSTAR PERMIAN CRUDE STORAGE, LLC,
as an Additional Originator
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





S-3
Second Amendment to
Purchase and Sale Agreement



--------------------------------------------------------------------------------






NUSTAR PERMIAN CC STORAGE, LLC,
as an Additional Originator
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer













S-4
Second Amendment to
Purchase and Sale Agreement



--------------------------------------------------------------------------------






Consented to:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
 
By:
/s/ Eric Bruno
 
Name:
Eric Bruno
 
Title:
Senior Vice President







PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for the PNC Group
 
 
 
 
By:
/s/ Eric Bruno
 
Name:
Eric Bruno
 
Title:
Senior Vice President















S-5
Second Amendment to
Purchase and Sale Agreement



--------------------------------------------------------------------------------








MIZUHO BANK, LTD.,
as Group Agent for Mizuho Bank Ltd.’s Group
 
 
 
 
By:
/s/ Leon Mo
 
Name:
Leon Mo
 
Title:
Authorized Signatory





S-6
Second Amendment to
Purchase and Sale Agreement



--------------------------------------------------------------------------------






Schedule I

LIST AND LOCATION OF EACH ORIGINATOR



Originator
Location for Purposes of UCC Filings
NuStar Energy Services, Inc.
Delaware
NuStar Logistics, L.P.
Delaware
NuStar Pipeline Operating Partnership L.P.
Delaware
NuStar Supply & Trading LLC
Delaware
NuStar Permian Transportation and Storage, LLC
Delaware
NuStar Permian Field Services, LLC
Delaware
NuStar Permian Crude Logistics, LLC
Delaware
NuStar Permian Crude Storage, LLC
Delaware
NuStar Permian CC Storage, LLC
Delaware












--------------------------------------------------------------------------------






Schedule II

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

Originator
Location of Books and Records
NuStar Energy Services, Inc.
19003 IH-10 West
San Antonio, TX 78257


NuStar Logistics, L.P.
19003 IH-10 West
San Antonio, TX 78257


NuStar Pipeline Operating Partnership L.P.
19003 IH-10 West
San Antonio, TX 78257


NuStar Supply & Trading LLC
19003 IH-10 West
San Antonio, TX 78257


NuStar Permian Transportation and Storage, LLC
19003 IH-10 West
San Antonio, TX 78257


NuStar Permian Field Services, LLC
19003 IH-10 West
San Antonio, TX 78257


NuStar Permian Crude Logistics, LLC
19003 IH-10 West
San Antonio, TX 78257


NuStar Permian Crude Storage, LLC
19003 IH-10 West
San Antonio, TX 78257


NuStar Permian CC Storage, LLC
19003 IH-10 West
San Antonio, TX 78257










--------------------------------------------------------------------------------






Schedule III

TRADE NAMES

NuStar Supply & Trading LLC was formed as NuStar Crude Supply LLC on April 9,
2012. It changed its name to NuStar Supply and Trade LLC on June 22, 2012 and
changed its name to NuStar Supply & Trading LLC on July 24, 2012.


NuTex GP, LLC and NuStar Crude Oil Pipeline L.P. merged into NuStar Logistics,
L.P. on March 14, 2014.


NuStar Logistics previously operated in Oklahoma under “NuStar Asphalt.”
NuStar Permian Transportation and Storage, LLC was formed as Navigator BSG
Transportation & Storage, LLC on January 17, 2014. It changed its name to NuStar
Permian Transportation and Storage, LLC on May 4, 2017.
NuStar Permian Field Services, LLC was formed as Navigator BSG Field Services,
LLC on January 17, 2014. It changed its name to NuStar Permian Field Services,
LLC on May 4, 2017.
NuStar Permian Crude Logistics, LLC was formed as Navigator BSG Crude Logistics,
LLC on June 29, 2015. It changed its name to NuStar Permian Crude Logistics, LLC
on May 4, 2017.
NuStar Permian Crude Storage, LLC was formed as Navigator BSG Crude Storage, LLC
on June 29, 2015. It changed its name to NuStar Permian Crude Storage, LLC on
May 4, 2017.
NuStar Permian CC Storage, LLC was formed as Navigator BSG Shell Storage, LLC on
June 29, 2015. It changed its name to Navigator BSG CC Storage, LLC on July 1,
2015 and changed its name to NuStar Permian CC Storage, LLC on May 4, 2017.









--------------------------------------------------------------------------------






Schedule V
NOTICE ADDRESSES
NuStar Finance LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com
NuStar Energy L.P.
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com
NuStar Energy Services, Inc.
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com
NuStar Logistics, L.P.
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com





--------------------------------------------------------------------------------






NuStar Pipeline Operating Partnership L.P.
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com
NuStar Supply & Trading LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com


NuStar Permian Transportation and Storage, LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com


NuStar Permian Field Services, LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com


NuStar Permian Crude Logistics, LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com













--------------------------------------------------------------------------------






NuStar Permian Crude Storage, LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com


NuStar Permian CC Storage, LLC
19003 IH-10 West
San Antonio, TX 78257
Attn: Chris Russell
Telephone: 210-918-3507    
Facsimile: 210-918-5758    
Email: Christopher.Russell@nustarenergy.com





